Citation Nr: 1730739	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  13-09 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for left ear hearing loss.  

2.  Entitlement to service connection for left ear hearing loss. 


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and wife



ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1986 to January 1990,  November 2003 to November 2005, and May to September 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 decision by the Cleveland, Ohio Regional Office (RO) of the United States Department of Veteran Affairs (VA).

The Veteran and his wife testified before the undersigned Veterans Law Judge during a Travel Board hearing at the RO.  A transcript is included in the claims file. 

Additional evidence has been received subsequent to the June 2013 statement of the case (SOC).  Notably, no waiver of RO consideration has been obtained by the VA.  In any event, the benefit the Veteran seeks (service connection for left ear hearing loss) is fully granted in this decision.  Consequently, a waiver by the Veteran of this additional, pertinent VA treatment records is not necessary.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2016).


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was denied in a June 2009 RO rating decision.  The Veteran did not appeal this rating decision.

2.  The evidence received since the June 2009 RO decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim.

3.  The Veteran has hearing loss as a result of his military service.


CONCLUSIONS OF LAW

1.  The June 2009 RO rating decision denying service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2016).

2.  Since the final rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection left ear hearing loss, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  Service connection for left ear hearing loss is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

There is no need to address the duties to assist and notify the Veteran under the VCAA, or any other due process concerns, as the sought benefits are granted by this decision.

II.  Claim to Reopen

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2016).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a) (2016).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).

A June 2009 RO rating decision denied service connection for bilateral hearing loss because there was no evidence of a current hearing loss for VA rating purposes.  The Veteran did not appeal this decision, nor submit new and material evidence within a year of this decision.  Therefore, this rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2016).  

Evidence submitted since the prior final rating decision includes statements from the Veteran and his wife, VA treatment records, and a February 2011 VA examination which includes a diagnosis of left ear hearing loss.  

The Board finds that some of this evidence is both new and material.  Specifically, the newly received evidence indicates the Veteran has a current diagnosis of left ear hearing loss.  This evidence was not previously considered by agency decisionmakers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.303 (2016).  Accordingly, the Veteran's claim for service connection for left ear hearing loss is considered reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

III.  Service Connection

To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran essentially contends that his left ear hearing loss was caused by in-service noise exposure.  

The Board notes that the Veteran's service treatment records are negative for complaints or diagnosis of hearing loss.  Nevertheless, the Board finds the Veteran's detailed account of noise exposure in service to be credible.

The Board notes that the Veteran's hearing loss meets the criteria of 38 C.F.R. § 3.385 (2016) for the purposes of service connection.

However, there are conflicting opinions on whether or not the Veteran has hearing loss and tinnitus as a result of in-service noise exposure.  Although the February 2011 VA examiner determined that the Veteran's left ear hearing loss was not due to active service; another VA examiner noted that the Veteran's hearing loss was at least as likely as not related to his service in a February 2009 VA examination report and a June 2009 addendum opinion.  In considering the evidence of record, the Board finds that the medical evidence of record for and against the claim is in relative equipoise.  Resolving doubt in favor of the Veteran, the claim of entitlement to service connection for left ear hearing loss is granted.


ORDER

New and material evidence has been received to reopen a service connection claim for left ear hearing loss.

Entitlement to service connection for left ear hearing loss is granted.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


